DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Onuma et al. (US Pub. No. 2019/0088832 A1).
As to claim 1, Onuma teaches a emitting device, comprising: a carrier (#311 in Fig. 2 and in ¶ [0068]) for carrying a light-emitting diode; at least one first light-emitting diode (#101 in Fig. 2 and in ¶ [0109]) fixed on the carrier, for emitting a first color light; at least one second light-emitting diode (#102 in Fig. 2 and in ¶ [0109]) fixed on the carrier, for emitting a second color light; a first light converter coated on the at least one first light-emitting diode (#611 in Fig. 2 and in ¶ [0068]), for converting the first color light into a red light (¶ [0068]); and a second light converter coated on the at least one second light-emitting diode (at least #631 in Fig. 2 and in ¶ [0068]), for converting the second color light into a third color light; wherein the first color light, the red light, the second color light and the third color light are mixed into a sunlight-like light (e.g., white light in ¶ [0067]), wherein the first light converter comprises deep red phosphors (¶ [0068]), and the second light converter comprises blue phosphors, cyan phosphors, yellow-green phosphors, orange phosphors and red phosphors (¶ [0068], Fig. 11 showing phosphor emissions in each of these claimed colors); wherein a proportion of the phosphors in the first light converter is 5% -20% of a total amount of the phosphors in both the first light converter and the second light converter (“controlling concentration” in ¶ [0036], Table 2, embodiment 2);2Serial No. 16/943,549Attorney Dkt: 44449-16 PCT US Amendment dated: December 13, 2021wherein both the first light converter and the second light converter comprise a transparent sealant and a matrix (#371 in Fig. 2 and in ¶ [0068]), rare earth metal ions or transition metal element ions are doped to the matrix of the first light converter (¶ [0087]-[0088]), and Ce+3 is doped to the matrix of the second light converter (¶ [0099]); and wherein the matrixes are distributed in the transparent sealant, and the matrix comprises one or more combinations selected from Y3A15Ou, LU3Al5OU, Sr5(PO4)3C1, SiAlON, nitride, and gallium oxide (at least “β-SiAlON” in ¶ [0097], with the others apparently disclosed as well).  
It is the Examiner’s position that the entirety of claim 1 is taught within the Onuma reference, see for instance ¶ [0338] which has two emitters and the specifically claimed phosphors and Table 2 which provides the claimed weight percentage. The only potential difference between the Onuma embodiment and the claimed invention lies with the cyan, yellow and orange phosphors claimed. In Onuma the far red, red, green, and blue phosphors, which cover the cyan, yellow and orange wavelengths claimed, but the Onuma phosphors themselves may not have their peak wavelengths in these areas. In the event that the Applicant intended to claim phosphors not just by the colors they emit but by where their peak wavelength falls in the spectrum, such an addition of phosphors would have still have been obvious to one of ordinary skill in the art in order to better fill any gaps in the broadband spectrum while trying to create a white light.
As to claim 2, Onuma teaches the first light-emitting diode comprises a blue LED chip, and the second light-emitting diode comprises a violet LED chip (¶ [0339]).  
As to claim 7, Onuma teaches a semiconductor material in the blue LED chip and the violet LED chip comprises group III-VI elements (¶ [0036]).  
As to claim 8, Onuma teaches the first light-emitting diode and the second light-emitting diode are configured at intervals so that the light emitted by the two light- emitting diodes can be mixed uniformly (“uniform spectral intensity” discussed throughout).  
As to claim 11, Onuma teaches a method for making a light emitting device, comprising the following steps: fixing at least one first light-emitting diode (#101 in Fig. 2 and in ¶ [0109]) and at least one second light-emitting diode(#102 in Fig. 2 and in ¶ [0109]) on a carrier (#311 in Fig. 2 and in ¶ [0068]), wherein the first light-emitting diode is used to emit a first color light, and the second3Serial No. 16/943,549Attorney Dkt: 44449-16 PCT US Amendment dated: December 13, 2021light-emitting diode is used to emit a second color light (¶ [0339]); electrically connecting the at least one first light-emitting diode and the at least one second light-emitting diode to the carrier by wire bonding (¶ [0045]); dispensing a first light converter (#611 in Fig. 2 and in ¶ [0068]) on the first light-emitting diode, and the first light converter is used to convert the first color light into a red light (¶ [0068]), wherein the first light converter comprises at least deep red phosphors (¶ [0068]); dispensing a second light converter (at least #631 in Fig. 2 and in ¶ [0068]) on the second light-emitting diode, and the second light converter is used to convert the second color light into a third color light (¶ [0068]); and heating and curing the combination of the first light converter and the second light converter as a whole to obtain a light emitting device (“curing the resin” in ¶ [0125]).
Onuma is silent about “heating” as part of curing the converters. However, Onuma teaches multiple materials for the resin which are traditionally cured with heat (¶ [0083]). Thus, it would have been obvious to one of ordinary skill in the art to use heat as a way to cure the resin of Onuma since it is a known way to cure the resins used by Onuma.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 7, 8 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875